


NVIDIA Corporation
Restricted Stock Unit Grant Notice
Amended & restated 2007 Equity Incentive Plan
NVIDIA Corporation (the “Company”), pursuant to its Amended & Restated 2007
Equity Incentive Plan (the “Plan”), hereby awards to Participant a Restricted
Stock Unit Award for the number of shares of the Company's Common Stock set
forth below (the “Award”). The Award is subject to all of the terms and
conditions as set forth in this Grant Notice, and in the Plan and the attached
Restricted Stock Unit Agreement, the latter two being incorporated by reference
herein. In the event of any conflict between the terms in this Agreement and the
Plan, the terms of the Agreement will control. Capitalized terms not otherwise
defined in this Restricted Stock Unit Grant Notice or the Restricted Stock Unit
Agreement (collectively, the “Agreement”) will have the meanings set forth in
the Plan.
Participant:


 
Date of Grant:
 
Vesting Commencement Date:
 
Number of RSUs/Shares Subject to Award:
 

Vesting Schedule:     This Award will vest as to __________, subject to
Participant's Continuous Service through such vesting date. However, this Award
will become fully vested prior to such date on the date of the Participant's
“separation from service” (as defined under Treasury Regulation Section
1.409A-1(h), without regard to any alternative definitions therein, a
“Separation from Service”) by reason of death. If the Award is not vested as of
the Participant's Separation from Service for any other reason, it will
immediately expire. Each installment of RSUs that vests hereunder is a “separate
payment” for purposes of Treasury Regulations Section 1.409A-2(b)(2).
Issuance Schedule:
Except as provided in Section 6 of the Agreement, the Company will issue and
deliver one (1) share of Common Stock for each RSU that has vested under this
Award on the date of vesting, but in all cases within the period necessary for
compliance with Treasury Regulation Section 1.409A-1(b)(4).



Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, the Agreement and the Plan. Participant further
acknowledges that as of the Date of Grant, the Agreement sets forth the entire
understanding between Participant and the Company regarding this Award, and
supersedes all prior oral and written agreements on that subject with the
exception of: if applicable, of (i) the current written employment agreement
entered into between the Company and the Participant expressly specifying the
terms that should govern this Award, (ii) the Company's insider trading policy,
and (iii) any compensation recovery policy that is adopted by the Company or is
otherwise required by applicable law. By accepting this Award, Participant
consents to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
NVIDIA Corporation
 
Participant:
By:
 
 
 
 
 
Signature
 
 
Signature
Title:
 
 
 
 
Date:
 
 
Date:
 











--------------------------------------------------------------------------------




NVIDIA Corporation
Amended & Restated 2007 Equity Incentive Plan
Restricted Stock Unit Agreement
Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement (collectively, the “Agreement”), NVIDIA
Corporation (the “Company”) has awarded you a Restricted Stock Unit Award (the
“Award”) under its Amended & Restated 2007 Equity Incentive Plan (the “Plan”).
1.Grant of the Award. The Award represents the right to be issued on a future
date one share of Common Stock for each Restricted Stock Unit that vests under
this Award, subject to the terms and conditions provided in this Agreement and
in the Plan. As of the Date of Grant, the Company will credit to a bookkeeping
account maintained by the Company for your benefit (the “Account”) the number of
RSUs subject to the Award. Except as otherwise provided in this Agreement, you
will not be required to make any payment to the Company (other than past and
future services to the Company or an Affiliate) with respect to your receipt of
the Award, the vesting of the RSUs or the delivery of the underlying Common
Stock.
 
2.Vesting. Subject to the limitations contained in this Agreement, your Award
will vest, if at all, in accordance with the vesting schedule provided in the
Grant Notice. Vesting will cease upon the termination of your Continuous Service
(subject to any acceleration provided for in the Agreement or the Plan). On the
termination of your Continuous Service, the RSUs credited to the Account that
were not vested on the date of such termination will be forfeited and returned
to the Company at no cost to the Company and you will have no further right,
title or interest in or to such RSUs or the underlying shares of Common Stock.


3.Number of Shares.


(a)The number of RSUs (and the related shares of Common Stock) subject to your
Award will be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan.


(b)Any RSUs, shares, cash or other property that become subject to the Award as
a result of a Capitalization Adjustment, if any, will be subject to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other shares covered by your Award.


(c)No fractional shares or rights for fractional shares of Common Stock will be
created by this Section 3. The Board will round down, to the nearest whole share
or whole unit of rights, any fractional shares or rights for fractional shares.


4.Securities Law Compliance. You will not be issued any shares under your Award
unless either (a) the shares are registered under the Securities Act; or (b) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award also must comply with other
applicable laws and regulations governing the Award, and you will not receive
such shares if the Company determines that such receipt would not be in material
compliance with such laws and regulations.


5.Limitations on Transfer. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you.
After the shares have been issued to you, you are free to assign, hypothecate,
donate, encumber or otherwise dispose of any interest in such shares provided
that any such actions are in compliance with the provisions in this Agreement
and applicable securities laws. If permitted by the Board, you may, by
delivering written notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of your death, will thereafter be
entitled to receive any distribution of Common Stock to which you were entitled
at the time of your death pursuant to this Agreement.


6.Date of Issuance.


(a)The issuance of shares in respect of the Restricted Stock Units is intended
to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be construed
and administered in such a manner.












--------------------------------------------------------------------------------




(b)Subject to the satisfaction of the withholding obligations set forth in
Section 10 of this Agreement, in the event one or more Restricted Stock Units
vests, the Company will issue to you, on the applicable vesting date, one share
of Common Stock for each Restricted Stock Unit that vests and such issuance date
is referred to as the “Original Issuance Date.” If the Original Issuance Date
falls on a date that is not a business day, delivery will instead occur on the
next following business day.


(c)However, if (i) the Original Issuance Date does not occur (1) during an “open
window period” applicable to you, as determined by the Company in accordance
with the Company's then-effective policy on trading in Company securities, or
(2) on a date when you are otherwise permitted to sell shares of Common Stock on
an established stock exchange or stock market (including but not limited to
under a previously established Company-approved 10b5-1 trading plan), and (ii)
the Company elects, prior to the Original Issuance Date, (1) not to satisfy the
Withholding Taxes by withholding shares of Common Stock from the shares
otherwise due, on the Original Issuance Date, to you under this Award, (2) not
to permit you to enter into a “same day sale” commitment with a broker-dealer
pursuant to this Agreement (including but not limited to a commitment under a
previously established Company-approved 10b5-1 trading plan) and (3) not to
permit you to pay your Withholding Taxes in cash, then the shares that would
otherwise be issued to you on the Original Issuance Date will not be delivered
on such Original Issuance Date and will instead be delivered on the first
business day when you are not prohibited from selling shares of the Company's
Common Stock in the open public market, but in no event later than December 31
of the calendar year in which the Original Issuance Date occurs (that is, the
last day of your taxable year in which the Original Issuance Date occurs), or,
if and only if permitted in a manner that complies with Treasury Regulations
Section 1.409A-1(b)(4), no later than the date that is the 15th day of the third
calendar month of the year following the year in which the shares of Common
Stock under this Award are no longer subject to a “substantial risk of
forfeiture” within the meaning of Treasury Regulations Section 1.409A-1(d).


7.Dividends. You will receive no benefit or adjustment to your unvested Award
and any unissued shares thereunder with respect to any cash dividend, stock
dividend or other distribution that does not result from a Capitalization
Adjustment.
       
8.Restrictive Legends. The shares issued under your Award will be endorsed with
appropriate legends if determined by the Company that legends are required under
applicable law or otherwise.


9.Award not a Service Contract.
 
(a)Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice. 
Nothing in this Agreement (including, but not limited to, the vesting of your
Award pursuant to the schedule set forth in Section 2 in this Agreement or the
issuance of the shares subject to your Award), the Plan or any covenant of good
faith and fair dealing that may be found implicit in this Agreement or the Plan
will:  (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company or an
Affiliate of the right to terminate you at will and without regard to any future
vesting opportunity that you may have.


(b)By accepting this Award, you acknowledge and agree that the right to continue
vesting in the Award is earned only through Continuous Service (not through the
act of being hired, being granted this Award or any other award or benefit) and
that the Company has the right to reorganize, sell, spin-out or otherwise
restructure one or more of its businesses or Affiliates at any time or from time
to time, as it deems appropriate (a “reorganization”).  You further acknowledge
and agree that such a reorganization could result in the termination of your
Continuous Service, or the termination of Affiliate status of your employer and
the loss of benefits available to you under this Agreement, including but not
limited to, the termination of the right to continue vesting in the Award. You
further acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth in this Agreement or
any covenant of good faith and fair dealing that may be found implicit in any of
them do not constitute an express or implied promise of continued engagement as
an Employee, Director or Consultant for the term of this Agreement, for any
period, or at all, and will not interfere in any way with your right or the
Company's or an Affiliate's right to terminate your Continuous Service at any
time, with or without cause and with or without notice.






--------------------------------------------------------------------------------




10.Withholding Obligations. On or before the time you receive a distribution of
the cash, shares or other property subject to your Award, or at any time
thereafter as reasonably requested by the Company in compliance with applicable
law, you hereby authorize any required withholding from the Common Stock
issuable to you and/or otherwise agree to make adequate provision in cash for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate which arise in
connection with your Award (the “Withholding Taxes”). Without limiting the
foregoing, the Company or an Affiliate, or their respective agents, may, in
their sole discretion, satisfy all or any portion of the Withholding Taxes
obligation relating to your Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company; (ii) causing you to tender a cash payment; (iii)
permitting you to enter into a “same day sale” commitment with a broker-dealer
that is a member of the Financial Industry Regulatory Authority (a “FINRA
Dealer”) whereby you irrevocably elect to sell a portion of the shares to be
delivered under the Award to satisfy the Withholding Taxes and whereby the FINRA
Dealer irrevocably commits to forward the proceeds necessary to satisfy the
Withholding Taxes directly to the Company and/or its Affiliates, including a
commitment pursuant to a previously established Company-approved 10b5-1 plan,
and/or (iv) if approved by the Board in a manner that complies with applicable
laws, withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with the Award with a Fair Market
Value (measured as of the date shares of Common Stock are issued to pursuant to
Section 6) equal to the amount necessary to satisfy the Company's required tax
withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income. Unless the Withholding Taxes
obligations of the Company and/or any Affiliate are satisfied, the Company will
have no obligation to deliver to you any Common Stock. If the Company's
obligation to withhold arises prior to the delivery to you of Common Stock or it
is determined after the delivery of Common Stock to you that the amount of the
Company's withholding obligation was greater than the amount withheld by the
Company, you agree to indemnify and hold the Company harmless from any failure
by the Company to withhold the proper amount.


11.Unsecured Obligation. Your Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company's obligation, if any, to issue shares pursuant to this Agreement.
You will not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you. Upon such issuance, you will obtain full voting and
other rights as a stockholder of the Company. Nothing contained in this
Agreement, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.


12.Other Documents. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company's policy permitting certain individuals to
sell shares only during certain “window” periods and the Company's insider
trading policy, in effect from time to time and understand that this policy
applies to shares received under this Award.


13.Notices; Electronic Delivery. Any notices provided for in your Award or the
Plan will be given in writing and will be deemed effectively given upon receipt
or, in the case of notices delivered by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company. Notwithstanding the foregoing, the Company
may, in its sole discretion, decide to deliver any documents and transmit or
require you to transmit notices related to participation in the Plan and this
Award by electronic means. You hereby consent to receive such documents and
notices, and to give such notices, by electronic delivery and to participate in
the Plan through the on-line or electronic system established and maintained by
the Company or another third party designated by the Company from time to time.


14.Miscellaneous.


(a)The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company's successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
 
(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.


(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.


(d)This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.




--------------------------------------------------------------------------------






(e)All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.


15.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.
 
16.Severability. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.


17.Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company's or any Affiliate's employee
benefit plans.


18.Choice of Law. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state's conflicts of laws rules.


19.Amendment. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of the Award which is then subject to restrictions as provided in this
Agreement.
 
20.Compliance with Section 409A of the Code. This Award is intended to comply
with U.S. Treasury Regulation Section 1.409A-1(b)(4) and thus to not be treated
as “deferred compensation”, and will be construed and administered in such a
manner, and any ambiguous or missing terms that may otherwise be supplied from
and/or defined under Code Section 409A in a manner that fulfills such intention
hereby incorporated by reference. Each installment of RSUs that vests hereunder
is intended to constitute a “separate payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2). If you are a “specified employee” (as
determined under Code Section 409A) on your Separation from Service, then the
issuance of any shares, cash or other property that would otherwise be made on
the date of your Separation from Service (or within the first six months
thereafter as a result of your Separation from Service) will not be made on the
originally scheduled date(s) and will instead be issued in a lump sum on the
date that is six months and one day after the date of the Separation from
Service, but if and only if such delay in the issuance is necessary to avoid the
imposition of taxation on you in respect of the shares, cash or property under
Code Section 409A.


21.No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by accepting
this Award, you have agreed that you have done so or knowingly and voluntarily
declined to do so.






















--------------------------------------------------------------------------------






Attachment II


NVIDIA Corporation
Amended and Restated 2007 Equity Incentive Plan






